Title: To James Madison from Delia Tudor, 18 April 1802
From: Tudor, Delia
To: Madison, James


My Dear Sir
Boston April 18th: 1802.
Mr Tudor has had the honor to address a few lines to you in favour of our son William now in Europe to whom the agency at Marseilles is a desirable Object. In behalf of an interest so dear I encroach perhaps on the limits of propriety in adding my request to his fathers to induce you to espouse his cause with the President of the U. S. You sir knew him a few hours only, but if the testimony of a Mother is admitted you will beleive his character formed on Principles of undeviating integrity & that he will evince by his conduct if a trust is confided to him that he respects himself too much to dishonor the appointment & by his assiduity & correctness, that he knows how to appreciate the distinction. You will be soon retiring from the fatigue of bussiness to the sequestered spot we once travers’d. I offer my wishes that the ensuing summer may be propitious in every domestic occurrence. I hope Mrs Madison & Miss Paine will accept of my most affectionate attachment.
Delia Tudor
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Tudor”).



   
   Letter not found.



   
   Delia Jarvis Tudor and her son, William Tudor, Jr., had visited Montpelier in August 1801 (see JM to Jefferson, 16 Aug. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:47).


